Citation Nr: 1720046	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the groin.

2.  Entitlement to a rating in excess of 40 percent for carpal tunnel syndrome and peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome and peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for a right elbow disorder, to include tendonitis.

5.  Entitlement to service connection for a left elbow disorder, to include tendonitis.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for arthritis, right hand and fingers.

8.  Entitlement to service connection for arthritis, left hand and fingers.

9.  Entitlement to service connection for a liver disorder, to include cirrhosis and hepatitis C.

10.  Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae, to include as due to herbicide exposure.

11.  Entitlement to service connection for metal object next to lung.

12.  Entitlement to service connection for metal object next to heart.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to December 1969 and from May 1973 to September 1974, including combat service in the Republic of Vietnam and his decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2012, except for the claims of service connection for metal object next to lung and heart.  A transcript of this hearing is of record.

In a March 2015 decision, the Board, in pertinent part, remanded the current appellate claims for further development.  These claims have now been returned for additional appellate consideration.

The Board notes that when this case was previously before it in March 2015, it included the issues of entitlement to service connection for right and left carpal tunnel syndrome.  However, service connection was established for bilateral carpal tunnel syndrome and included as part of the already service-connected peripheral neuropathy of the upper extremities, by a September 2016 rating decision.

The Board also notes that in the March 2015 decision, it concluded service connection was warranted for pseudofolliculitis barbae.  As such, it has construed the skin disorder claim as for a condition other than the pseudofolliculitis barbae.

For the reasons addressed in the REMAND portion of the decision below, the Board finds further development is required regarding the claims of service connection for a metal object next to the lung, and a metal object next to the heart.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus has not resulted in restriction of activities (i.e., avoidance of strenuous occupational and recreational activities).

2.  The Veteran's service-connected carpal tunnel syndrome and peripheral neuropathy of the right upper extremity is not manifested by severe incomplete paralysis.

3.  The Veteran's service-connected carpal tunnel syndrome and peripheral neuropathy of the left upper extremity is not manifested by severe incomplete paralysis.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic right elbow disorder that was incurred in or otherwise the result of the his active service.

5.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran incurred an olecranon fracture of the left elbow as a result of his active service, with current residuals of degenerative joint disease.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic right ankle disorder that was incurred in or otherwise the result of his active service.

7.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has degenerative arthritis of the hands and fingers that was incurred in or otherwise the result of his active service.

8.  The competent medical and other evidence of record reflects the Veteran has cirrhosis of the liver, and hepatitis C, due to polysubstance abuse.

9.  The competent and credible evidence of record reflects the Veteran's polysubstance abuse was a form of self-medication due to his now service-connected posttraumatic stress disorder (PTSD); i.e., the polysubstance abuse was secondary to the PTSD.

10.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran incurred the chronic skin disorder of dermatitis as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction and peripheral neuropathy of the groin are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating in excess of 40 percent for carpal tunnel syndrome and peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8513 (2016).

3.  The criteria for a rating in excess of 30 percent for carpal tunnel syndrome and peripheral neuropathy of the left upper extremity ae not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for a grant of service connection for a right elbow disorder, to include tendonitis, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for a grant of service connection for olecranon fracture of the left elbow, with residuals of degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for a grant of service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for a grant of service connection for arthritis, right hand and fingers, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for a grant of service connection for arthritis, left hand and fingers, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for a grant of service connection for cirrhosis and hepatitis C are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

10.  The criteria for a grant of service connection for dermatitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Increased Rating Claims

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Under this Code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

In this case, the Board acknowledges that the Veteran's service-connected diabetes requires insulin.  For example, VA examinations conducted in February 2010 and May 2016 note daily use of insulin.  The 2010 examination also noted restricted diet.  However, it did not indicate the Veteran had avoidance of strenuous occupational and recreational activities.  No such regulation of activities appears to be documented in the treatment records either.  Further, the May 2016 examination explicitly stated he did not require regulation of activities as part of medical management of his diabetes.  

The February 2010 VA examination report states the Veteran saw his diabetic care provider every 6 months.  The more recent May 2016 VA examination noted that while he did have episodes of ketoacidosis and hypoglycemia, he saw his diabetic care provider less than 2 times per month for such episodes; and he had not hospitalizations for these episodes in the past 12 months.  Moreover, it was stated on the February 2010 examination he did not have weight loss or weight gain since his last exam; and the May 2016 VA examination noted he did not have progressive unintentional weight loss and loss of strength attributable to his diabetes.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected diabetes mellitus under Diagnostic Code 7913, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board acknowledges that the Veteran is noted as having erectile dysfunction and peripheral neuropathy of the groin secondary to the diabetes, but the record does not reflect it causes functional impairment to the extent necessary to warrant a separate compensable rating.  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Although the evidence shows the Veteran does have loss of erectile power, he has not been shown to have deformity of the penis.  The Board also notes that the Veteran is already in receipt of special monthly compensation based upon loss of use of creative organ due to his erectile dysfunction.  Further, no other Diagnostic Code appears applicable to these conditions.  Thus, a separate rating for erectile dysfunction and peripheral neuropathy of the groin associated with the diabetes mellitus is not warranted in this case.

Analysis - Peripheral Neuropathy/Carpal Tunnel Syndrome of the Upper Extremities

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right side is considered the major upper extremity.

The Veteran's service-connected peripheral neuropathy and carpal tunnel syndrome of the upper extremities have been evaluated by the criteria found in both Diagnostic Code 8511 and 8513 during the pendency of this case.  38 C.F.R. 
§ 4.124a. Although similar criteria are noted under both Codes, Diagnostic Code 8513 provides for higher ratings for such impairment.  Therefore, the Board will use the criteria under this Code to evaluate these disabilities. 

Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  Moderate incomplete paralysis warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe incomplete paralysis warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.  38 C.F.R. § 4.124a.

The preface to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Veteran emphasizes the feeling of numbness when discussing the impairment associated with his peripheral neuropathy and carpal tunnel syndrome of the upper extremities.  At the recent May 2016 VA examination he reported moderate constant pain, paresthesias and/or dysesthesias, and numbness of both upper extremities.  Although the Board is not bound by this description of the Veteran as to his level of symptomatology, it is noted that his report of moderate symptoms is consistent with the current assigned ratings for his upper extremities under Diagnostic Code 8513.

The Board also notes that there are competent medical findings which indicate decreased sensation of both upper extremities.  For example, the February 2010 VA examination noted decreased sensation of both upper extremities, with abnormal pinprick and two point discrimination tests as a result thereof.  Treatment records dated in April 2016 note that sensation was diffusely decreased in the left upper extremity below the elbow.  The more recent May 2016 VA examination found that position sense was decreased in the bilateral upper extremities; and that light touch/monofilament testing, vibration sensation, and cold sensation were all absent.  The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.

The Board further observes that treatment records dated in July 2008 note nerve conduction studies revealed bilateral moderate median neuropathy at the wrist compatible with carpal tunnel syndrome.  Similarly, the Veteran's primary VA physician provided a statement in January 2012 which reported, in part, that nerve conduction testing in May 2011 showed bilateral carpal tunnel syndrome of moderate severity.  Moreover, the recent May 2016 VA examination found the Veteran had moderate incomplete paralysis of both upper extremities.

As with the Veteran's description of the severity of his symptoms, the Board is not bound by the aforementioned clinician's statements indicating no more than moderate impairment due to the bilateral carpal tunnel syndrome and peripheral neuropathy of the upper extremities.  Nevertheless, it does constitute competent medical opinions that must be taken into consideration.  Further, a review of the competent medical evaluations themselves do not indicate functional impairment that reflects or is analogous to severe incomplete paralysis of either upper extremity.  For example, the February 2010 VA examination noted, in part, that radial pulse and all reflexes were normal (2+).  Records dated in April 2016 reflect that reflexes were diminished in the upper extremities, with left triceps 1+ and negative Hoffmann's bilaterally.  The May 2016 VA examination found that reflexes for the biceps and triceps of the upper extremities were 1+ (decreased) bilaterally, but brachioradialis reflexes were found to be 2+ (normal) bilaterally.  As such, it appears that the Veteran has had no more than moderate impairment of his reflexes and not severe impairment; i.e., the impairment appears to be or medium quantity, quality, or extent and not extremely intense.

The Board further notes that there appears to be little or no impairment of motor function of the upper extremities on competent medical examination.  For example, the February 2010 VA examination indicated there was no impairment of motor function of the upper extremities; treatment records dated in April 2016 note that strength was at least 4+/5 throughout; and treatment records dated in May 2016 reflect that motor strength in arms deltoid was 5, with the remainder 4+.  Moreover, the Veteran was consistently found to have normal (5/5) strength of the upper extremities, bilaterally, at the May 2016 VA examination.  

In view of the foregoing, the Board finds that the impairment of the service-connected carpal tunnel syndrome and peripheral neuropathy is consistent with the current assigned ratings reflecting moderate incomplete paralysis; and that neither of the upper extremities meets or nearly approximates the criteria of severe incomplete paralysis to include on the basis of a "staged" rating(s).

III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Joint Claims

With regard to his elbow, hand, and right ankle claims, the Veteran contends that these disabilities developed as a result of injuries he sustained during his active service.  For example, he contends that he injured his right arm, including his right elbow, while engaged in combat during his first period of active duty.  Transcript p. 14-16.

The record confirms the Veteran engaged in combat during his first period of active service as exemplified, in part, by the fact he is a recipient of the Combat Action Ribbon during this period.  The provisions of 38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary, but no such evidence appears to be of record regarding the Veteran's account of in-service elbow and hand injuries.  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran reports he did not have recurrent right elbow problems following the in-service injury that occurred during combat.  For example, at his January 2012 hearing he reported that his right elbow problems started 3 to 4 years previously; which indicates they had not been present since his first period of active duty.  Transcript p. 13.  

The Board further notes it is not clear whether the Veteran has a chronic right elbow disorder.  Granted, he is competent to describe right elbow pain, and his account of such appears credible.  In addition, he has received treatment for bilateral elbow pain in February 2009 x 3 months, to include bilateral tennis elbow braces.  However, while the Veteran reports he was diagnosed with tendonitis, it does not appear he was actually diagnosed with such for the right elbow at that time.  Moreover, no impairment of the right elbow was demonstrated on the recent May 2016 VA examination.

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  However, the Court has also previously held that pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 which permit the establishment of service connection for an undiagnosed illness manifested by signs or symptoms of muscle and/or joint pain is not applicable in this case as the Veteran did not have active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In addition, he is already recognized as having symptoms of pain in the right upper extremity, which would include the elbow, due to his service-connected carpal tunnel syndrome and peripheral neuropathy thereof.

The Board also notes that a May 2016 VA examiner expressed an opinion against the Veteran having a current right elbow disorder that was incurred in or otherwise the result of his active service.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualification of this or any of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The VA examiner was familiar with the Veteran's medical history from review of the claims folder; the opinion was not expressed in speculative or equivocal language; and was supported by stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the finds that the preponderance of the evidence of record is against a finding the Veteran currently has a chronic right elbow disorder that was incurred in or otherwise the result of the his active service.

With respect to the other joint claims, the Board notes that while it was stated in the March 2015 remand that the Veteran indicated he injured his hands in combat, his hearing testimony was actually that he did not remember any such injury at that time; and that the only injury he could remember was during his second period of active duty when another soldier struck and punctured his hand with a rake.  Transcript pp. 29-30.  He has also contended he injured his right ankle while engaged in maneuvers at Camp Pendleton during his second period of active duty; and injured his left elbow playing football during his second period of active duty.  Inasmuch as he reported these injuries occurred outside of combat, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nevertheless, the Board finds that the Veteran is competent to describe such injuries, and his testimony appears credible.

The Board also notes that the Veteran's service treatment records include entries consistent with the injuries he has described.  For example, he was treated for a right thumb and hand injury in July 1973; the right wrist in August 1973; and the left wrist in January 1974.  Further, the July 1973 records note the injury occurred when another soldier struck his hand with a rake, and that there were puncture marks.  In addition, he was treated for a right foot contusion in August 1974 as a result of a football injury.  Although it does not appear this record specifically notes a left elbow injury, it does reflect he was given an Ace wrap for his left arm which would indicate some type of injury/impairment of that joint.  

Despite the foregoing, the Board notes that no chronic disability of the hands, right ankle, or left elbow appears to have been diagnosed while on active duty; and the first indication of the claimed disabilities is years after service.  

The Board further observes that while the Veteran has reported recurrent left elbow and right ankle symptoms since service, he indicated at his January 2012 hearing that his hand symptoms started 3 years earlier.  Transcript p. 30.  He also indicated that his problems may be related to the carpal tunnel syndrome, for which service connection has since been established.

In addition, the Board notes that despite the Veteran's account of recurrent right ankle problems, it is not clear whether he has a chronic right ankle disorder.  For example, treatment records from April 2008 reflect treatment for the right ankle, but due to an injury that occurred a few weeks earlier.  X-rays taken at that time showed no evidence of fracture, and the condition was attributed to a soft tissue injury which appears to have resolved with treatment.  The more recent May 2016 VA examination noted findings of abnormal range of motion, and instability was suspected, but no chronic right ankle disability was diagnosed at that time.  Further, the examiner stated that the Veteran's mildly limited range of motion on the right ankle was normal range of movement at this point.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

For these reasons, the Board concludes the preponderance of the evidence of record is against a finding the Veteran currently has a chronic right ankle disorder that was incurred in or otherwise the result of the his active service.

In regard to the hand claims, the Board acknowledges that the May 2016 VA examination did note there was X-ray evidence of degenerative arthritis for both hands, including fingers.  However, in the examination report, and subsequent June 2016 addendum, the examiner expressed an opinion against the current disabilities being etiologically related to service.  Here, the examiner was familiar with the Veteran's medical history; the opinion was not expressed in equivocal or speculative language; and was supported by stated rationale, to include reference to his recurrent hand pain being due to neurologic impairment (i.e., the service-connected carpal tunnel syndrome and peripheral neuropathy of the upper extremities).  Accordingly, the Board finds this examination and opinions to be adequate, persuasive, and entitled to significant probative value.

In view of the foregoing, the Board finds that preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has degenerative arthritis of the hands and fingers that were incurred in or otherwise the result of his active service.

As the preponderance of the evidence is against the Veteran's right elbow, right ankle, and bilateral hand claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Regarding the Veteran's left elbow claim, the Board notes that he did undergo surgery on this joint for what his VA treating physician described in a January 2012 statement as an old olecranon fracture.  Other records indicate he currently has degenerative joint disease (i.e., arthritis) of the left elbow as a result of that fracture.  As already noted, the Veteran has reported recurrent left elbow problems since the time of his in-service injury.  The Board has already determined that he is competent to describe such an injury and resulting symptomatology; and it also finds his testimony on this matter to be credible.  This is of significant in this case, as the he law provides that if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. 
§ 3.309, and arthritis is one of the listed disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that the May 2016 VA examination included an opinion against the current elbow disorder being etiologically related to service.  However, it does not appear the examiner adequately took into account the Veteran's competent and credible testimony of recurrent left elbow problems since service.  Additionally, the examiner stated there was no evidence of left elbow injury in the service treatment records, and the Board has already found the fact he was given an Ace wrap for his left arm in August 1974 as sufficient in-service evidence of such injury.  Thus, the Board must find the examination is not adequate for resolution of the left elbow claim.

The Board further observes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, as already indicated, the Court specifically stated in Gilbert, supra, that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the evidence of record reflects it is at least as likely as not the Veteran incurred an olecranon fracture of the left elbow as a result of his active service, with current residuals of degenerative joint disease.  Therefore, service connection is warranted for this disability.

Analysis - Liver

As an initial matter, the Board notes that the competent medical and other evidence of record reflects the Veteran has cirrhosis of the liver, and hepatitis C, due to polysubstance abuse.  Various treatment records link the Veteran's cirrhosis to alcohol use.  The Board further notes that a June 2016 VA examiner expressed an opinion that the Veteran's hepatitis C was due to IV drug use; that hepatitis C could cause cirrhosis; and that cirrhosis was also related to the Veteran's alcohol use.  Moreover, the examiner expressed an opinion that the hepatitis C and cirrhosis were etiologically related to service due to the evidence the Veteran's polysubstance abuse originated therein.

The Board notes that current law prohibits payment of compensation for a disability that is a result of a veteran's alcohol or drug abuse; and that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

The Board also notes, however, that the Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   

So, to summarize, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability, such as if a veteran has, as an example, PTSD and used alcohol and/or drugs to self-medicate.  Id.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

In this case, the Board notes that the June 2016 VA examiner stated that an opinion could not be expressed as to whether the Veteran's polysubstance abuse was a form of self-medication for his service-connected PTSD without resorting to speculation.  However, the Veteran did indicate at his January 2012 hearing that his polysubstance use was a form of self-medication for his PTSD.  Transcript pp. 39-41.  The Board finds his testimony on this matter to be credible, particularly as it is consistent with other evidence of record.  For example, various records indicate he did not use drugs or alcohol prior to service, and that he started using such to cope with the stressors he experienced therein and which also caused his PTSD.  Among other things, this is indicated by private medical records dated in December 1989, the testimony presented at an October 1991 RO hearing, and an August 1992 VA examination.  Moreover, various psychiatric evaluations have included polysubstance abuse/use as Axis I and/or Axis II diagnoses, which reflect it is considered to be part of his overall psychiatric impairment.  Here, VA has already determined the Veteran's psychiatric impairment is due to his service-connected PTSD.  The Board also reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

For these reasons, the Board finds the competent and credible evidence of record reflects the Veteran's polysubstance abuse was a form of self-medication due to his now service-connected PTSD; i.e., the polysubstance abuse was secondary to the PTSD.  See 38 C.F.R. § 3.310.  Therefore, service connection is warranted.

Analysis - Skin Disorder

The Board notes the Veteran's service treatment records reflect he was treated for skin problems while on active duty, in addition to the findings regarding his already service-connected pseudofolliculitis barbae.  For example, he was treated for a rash on his back chest, arms, etc., in June and July 1973.  The post-service medical records also showed treatment for skin problems to include findings of mild keratoderma of the fingers in July 1999.  Records dated in March 2011 include findings of eczema and xerosis; lichen suplex, ankles and abdomen; tinea pedis and probably onychomycosis; and pruritus, likely secondary to xerosis and cirrhosis.  A recent May 2016 VA examination concluded, in essence, that the appropriate diagnosis for his current skin problems was dermatitis, to include of the hands.

The Veteran has contended he has had recurrent skin problems that developed while on active duty.  Transcript p. 25.  The Board finds he is competent, as a lay person, to describe his visible skin problems.  Further, his testimony on this matter appears credible.

The Veteran has also contended that his skin disorder is due to exposure to Agent Orange while on active duty.  As he served in Vietnam, the Board acknowledges he is thus presumed to have been exposed to herbicide agents, including Agent Orange, during service.  38 U.S.C.A. § 1116; 38 C.F.R. 3,307, 3.309(e).  Because he was exposed to an herbicide agent during service, certain diseases are presumed to have been incurred in service, if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  Id.  Review of the record does not reflect he has been diagnosed with a skin disorder such as chloracne that are subject to presumptive service connection under 38 C.F.R. § 3.309(e).  However, the unavailability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation, to include via such exposure.  Stefi v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the May 2016 VA examiner expressed an opinion relating the etiology of the Veteran's dermatitis to his active service.  The Board observes that the examiner noted the Veteran's presumed exposure to Agent Orange as part of the rationale for that opinion.  The September 2016 Supplemental Statement of the Case (SSOC) rejected this opinion, noting that the Court held in Polovick v. Shinseki, 23 Vet. App. 48 (2009) that to allow the opinions of individual doctors to trump the collective view of experts on the issue of whether a statistical association with herbicide exposure exists with respect to a particular disease would be an impermissible expansion of available remedies beyond those explicitly provided by Congress.  However, that holding was really to the effect whether service connection was warranted on a presumptive basis.  The Court specifically stated in Polovick: "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet. App. at 55.  Moreover, the Court indicated that for individual opinions regarding claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. at 53.  For example, in this case there is documented in-service skin problems in the service treatment records; and the Veteran has provided competent and credible testimony of recurrent skin problems since service.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he incurred the chronic skin disorder of dermatitis as a result of his active service.  Accordingly, service connection is warranted.  Further, as the VA examination indicates this is the most appropriate diagnosis for the Veteran's current skin disorder, the Board considers this a full grant of the benefits sought on appeal with respect to this claim.


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the groin is denied.

A rating in excess of 40 percent for carpal tunnel syndrome and peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 30 percent for carpal tunnel syndrome and peripheral neuropathy of the left upper extremity is denied.

Service connection for a right elbow disorder, to include tendonitis, is denied.

Service connection for olecranon fracture of the left elbow with residuals of degenerative joint disease is granted.

Service connection for a right ankle disorder is denied.

Service connection for arthritis, right hand and fingers is denied.

Service connection for arthritis, left hand and fingers is denied.

Service connection for cirrhosis and hepatitis C is granted.

Service connection for dermatitis is granted.


REMAND

In this case, the Board notes that the Veteran's claims of service connection for a metal object next to the lung and a metal object next to the heart were initially adjudicated in September 2013.  On his June 2016 Substantive Appeal for these issues he indicated he wanted a Board hearing at his local RO (i.e., a Travel Board hearing) on these appellate claims.  The record does not reflect the Veteran has been scheduled for such a hearing, or that he otherwise withdrew this hearing request.  As such, these issues must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


